In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00215-CR
                                                ______________________________
 
 
                                 JAMES OWEN SPURLOCK,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                       Trial Court
No. 19,457-2006
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            James
Owen Spurlock has filed a pro se notice of appeal, claiming to appeal from the
trial court’s denial of his post-conviction motion for DNA testing.  We have now received the supplemental clerk’s
record containing the order signed by the trial court on December 22,
2010.  That order only denies Spurlock’s
request for appointment of counsel because the trial court did not find
reasonable grounds existed for the motion; it does not deny Spurlock’s motion
for post-conviction DNA testing itself.
            The
Texas Court of Criminal Appeals has recently held in Gutierrez that an order denying appointed counsel under Article
64.01(c) of the Texas Code of Criminal Procedure is not an appealable order
under Texas Rule of Appellate Procedure 25.2(a)(2).  Gutierrez
v. State, 307 S.W.3d 318, 319, 323 (Tex. Crim. App. 2010); see Tex.
R. App. P. 25.2(a)(2); Tex. Code
Crim. Proc. Ann. art. 64.01(c) (Vernon Supp. 2010).
            We
dismiss this appeal for want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
5, 2011
Date Decided:             January
6, 2011
 
Do Not Publish